             Case 7:20-cr-00035-KMK Document 17 Filed 11/17/20 Page 1 of 1
                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District ofNew York

                                                        United States District Courthouse
                                                        300 Quarropas Street
                                                        White Plains, New York 10601


                                                        November 10, 2020

 BY ECF & EMAIL

 The Honorable Kenneth M. Karas
 United States District Judge
 United States Courthouse
 300 Quarropas Street
 White Plains, New York 10601

           Re:    United States v. William Grogg. 20 Cr. 35 (KMK)

Dear Judge Karas :

         The above-referenced matter is currently scheduled for a status conference before the Court
 on November 17, 2020 at 2:00 PM. Mr. Gold and the Government are jointly seeking a 45 to 60-
 day adjournment of this conference. We have reached a resolution in principle but need additional
 time to finalize the details. In addition, I am starting a trial on December 14, 2020 before Judge
 Roman. I will move to exclude time under the Speedy Trial Act once we have a new date for the
 status conference.

           Thank you for your consideration.

Granted. The conference is moved to 1/14/21 at
11 :30 am. Time is excluded until then, in the   Very truly yours,
interests of justice, to allow the Parties to finalize
their conversations toward a disposition. The          AUDREY STRAUSS
interest~ of justice from this e_xclusio~ outweigh Acting United States Attorney
the public's and Defendant's interest in a speedy                    ~
trial. See 18 U.S.C. Section3161(h)(7)(A). b y : ~ ~

So Ordered.                                      Benjamin A. Gianforti
             ,A J                                Assistant United States Attorney
             y~                                  (914) 993- 1919
       0

 cc:       Ben Gold, Esq. (by ECF & email)
